28 F.3d 1216
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Dee FARMER, Plaintiff-Appellant,v.Edward BRENNAN, Dennis Kurzydlo, Larry E. Dubois, et al.,Defendants-Appellees.
No. 92-1772.
United States Court of Appeals, Seventh Circuit.
July 8, 1994.

Before COFFEY, FLAUM and RIPPLE, Circuit Judges.

ORDER

1
On March 23, 1992, the district court entered summary judgment in favor of the defendants on plaintiff's Eighth Amendment claim.  Relying on existing precedent,  see McGill v. Duckworth, 944 F.2d 344 (7th Cir.1991), we summarily affirmed the district court's judgment.  On June 6, 1994, the Supreme Court vacated our judgment and remanded the case to this Court.  Farmer v. Brennan, No. 92-7247 (U.S. June 6, 1994).  In light of that decision, it is ordered that the judgment of the district court is VACATED and this case is REMANDED for further proceedings consistent with the Supreme Court's opinion.